IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: APPOINTMENT TO                   : No. 456
                                        :
CRIMINAL PROCEDURAL                     : CRIMINAL PROCEDURAL RULES
                                        : DOCKET
RULES COMMITTEE                         :


                                   ORDER


PER CURIAM:



            AND NOW, this 15th day of September, 2014, Michael J. Machen, Esquire,

Allegheny County, is hereby appointed as a member of the Criminal Procedural Rules

Committee for a term of three years commencing October 1, 2014.